                   3:19-cv-03010-SEM-TSH # 17               Page 1 of 2                                                E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                            Wednesday, 10 April, 2019 03:16:12 PM
                                                                                             Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Central District
                                               __________          of__________
                                                          District of Illinois

   Larry Pippion, Rep. of the Estate of Larry Earvin           )
                             Plaintiff                         )
                                v.                             )      Case No.     19-CV-03010-SEM
                  Sgt. Willie Hedden, et al.                   )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Larry Pippion                                                                                       .


Date:          04/10/2019                                                             /s/Michael Oppenheimer
                                                                                         Attorney’s signature


                                                                                  Michael Oppenheimer 6202614
                                                                                     Printed name and bar number
                                                                                  Erickson & Oppenheimer, Ltd.
                                                                                  223 W. Jackson Blvd Suite 200
                                                                                        Chicago, IL 60606

                                                                                               Address

                                                                                      michael@eolawus.com
                                                                                            E-mail address

                                                                                          (312) 327-3370
                                                                                          Telephone number

                                                                                          (773) 409-5827
                                                                                             FAX number
         3:19-cv-03010-SEM-TSH # 17                 Page 2 of 2
                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS



Larry Pippion, Rep. of the Estate of Larry Earvin     )
                    Plaintiff                         )
                       v.                             )    Case No. 19-CV-03010-SEM
           Sgt. Willie Hedden, et al.                 )
                   Defendant                          )


                                     CERTIFICATE OF SERVICE

I certify that on _______________,
                   04/10/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 all parties having registered
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                              /s/Michael Oppenheimer
                                                                  Attorney’s signature

                                                           Michael Oppenheimer 6202614
                                                            Printed name and bar number
                                                           Erickson & Oppenheimer, Ltd.
                                                           223 W. Jackson Blvd Suite 200
                                                                 Chicago, IL 60606

                                                                        Address

                                                              michael@eolawus.com
                                                                    E-mail address

                                                                    (312) 327-3370
                                                                  Telephone number

                                                                    (773) 409-5827
                                                                     Fax number




 Print                  Save As...                                                          Reset
